 1   Elise R. Sanguinetti (SBN 191389)
     Jamie G. Goldstein (SBN 302479)
 2   ARIAS, SANGUINETTI, WANG & TORRIJOS, LLP
     2200 Powell Street, Suite 740
 3
     Emeryville, California 94608
 4   Telephone:    (510) 629-4877
     Facsimile:    (510) 291-9742
 5   elise@aswtlawyers.com
     jamie@aswtlawyers.com
 6
 7   Attorneys for Plaintiff
     M.M., a minor by and through her
 8   guardian ad litem, JOHN MARSHALL
 9
10
                              UNITED STATES DISTRICT COURT
11
                             EASTERN DISTRICT OF CALIFORNIA
12
13
14   M.M., a minor by and through her guardian ad      CASE NO. 2:19-CV-00398-TLN-EFB
     litem JOHN MARSHALL,
15
            Plaintiff,                                 ORDER APPOINTING JOHN
16                                                     MARSHALL AS GUARDIAN AD
            vs.                                        LITEM OF MINOR PLAINTIFF M.M.
17
18   SAN JUAN UNIFIED SCHOOL DISTRICT,
     KENT KERN, DAMON SMITH, SHELLEE
19   ZAMORA, and DOES 1-30,

20          Defendants.
21
22   //

23   //

24   //

25   //

26   //

27   //

28   //


                                              Page 1
          ORDER APPOINTING JOHN MARSHALL AS GUARDIAN AD LITEM OF MINOR PLAINTIFF
                                          M.M.
 1          Plaintiff, having filed an administrative motion for an Order appointing John Marshall as
 2   Guardians Ad Litem for minor Plaintiff M.M., and good cause appearing therefore,
 3          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT John Marshall is
 4   appointed Guardians Ad Litem for the minor Plaintiff M.M. in the above-entitled matter.
 5
 6   Dated: March 18, 2019
 7
 8
 9
10                                 Troy L. Nunley
                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 Page 2

      ORDER APPOINTING JOHN MARSHALL AS GUARDIAN AD LITEM OF MINOR PLAINTIFF
                                      M.M.
